COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       6130 Al Development Group, LLC, Carlos Moreno, Luis Quiros and
                           Gabor Marquez-Steffani v. Enol Associates, LLC

Appellate case number:     01-19-00546-CV

Trial court case number: 2018-14099

Trial court:               127th District Court of Harris County

        Appellee filed a motion to dismiss all claims in this appeal and to dismiss all claims and
release the final summary judgment. There is no certificate of conference and appellant filed no
response.
        Voluntary dismissal by motion is governed by Rule 42.1 See TEX. R. APP. P. 42.1. Rule 43
sets out the types of judgments this Court may render. See TEX. R. APP. P. 43.2. Appellee’s motion
does not comply with these rules. The Court is unable to determine what type of judgment the
parties agreed upon.
         Accordingly, the motion to dismiss filed on October 31, 2019, is denied without prejudice
to the filing of another motion that complies with Rules 42.1 and 43.2. Appellant’s motion to abate
the appeal is granted. The appeal is abated for 30 days to permit the parties to file a proper motion
concerning their settlement agreement.
        It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___December 3, 2019____